COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §
 RENE RAYOS,                                                     No. 08-13-00347-CV
                                                 §
                          Appellant,                                 Appeal from
                                                 §
 v.                                                              393rd District Court
                                                 §
 DALLAS AREA RAPID TRANSIT,                                    of Denton County, Texas
                                                 §
                          Appellee.                            (TC # 2011-60285-393)
                                                 §

                                   MEMORANDUM OPINION

          This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of prosecution. Finding that Appellant has failed to pay the case filing fee

and has failed to comply with a notice by the Clerk requiring a response, we dismiss the appeal.

          Appellant filed a notice with the trial court clerk seeking to appeal the judgment of the

trial court but did not pay the case filing fee of $195 as required by TEX.R.APP.P. 5 nor did

Appellant establish indigence in accordance with TEX.R.APP.P. 20.1. On December 3, 2013, the

Clerk of the Court made a second request for payment of the filing fee. The Clerk notified

Appellant that the filing fee had not been paid and failure to pay it within twenty days could

result in dismissal of the appeal pursuant to TEX.R.APP.P. 42.3(b) and (c). Appellant has not

paid the filing fee or otherwise responded to the Clerk’s inquiries. We therefore dismiss the

appeal.
February 19, 2014
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-